PER CURIAM.
Appellant, Central Magnetic Imaging Open MRI of Plantation, Ltd., appeals a final summary judgment entered in favor of appellee, First Floridian Auto & Home Insurance Company, in this class action for unpaid PIP benefits. The sole issue on appeal concerns the effective date of the amended statute establishing MRI fee schedules for charges submitted by MRI service providers. Section 627.736(5)(b)5, Florida Statutes, as amended by Chapter 2001-271, Laws of Florida, 2001.
This is the identical issue decided by the Third District Court of Appeal. See State Farm Mut. Auto. Ins. Co. v. W. Gables Open MRI Serv., Inc., 846 So.2d 538 (Fla. 3rd DCA 2003).

Affirmed.

WARNER, KLEIN and TAYLOR, JJ., concur.